Beck, J.
(After stating the foregoing facts.) No elaboration of the doctrine announced in the headnotes is necessary. Questions identical with that decided, or very similar thereto, have been passed upon and elaborately discussed by the courts of last resort in many of the States, and the line of authority supporting the proposition announced is almost unbroken. See Equitable Life Assurance Society v. Evans, 25 Texas, 563; Wells v. Vt. Life Ins. Co., 28 Ind. App. 620 (62 N. E. 501, 63 N. E. 578); Grevenig v. Washington Life Ins. Co., 112 La. 879 (36 So. 790); Keyser v. Mutual Life Ins. Co., 104 Ill. App. 72; Coffey v. Universal Life Ins. Co., 7 Fed. 301; Hudson v. Knickerbocker Life Ins. Co., 28 N. J. Eq. 167; Universal Life Ins. Co. v. Whitehead, 58 Miss. 226 (38 Am. R. 322). Judgment reversed.

All the Justices concur.